 

Exhibit 10.1

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (this “Agreement”) effective  September 11, 2007 (the
“Effective Date”) by and between ANDOVER MEDICAL, INC, a Delaware corporation,
(the “Company”) and JIM SHANAHAN (the “Executive”) (collectively, the
“Parties”).

WHEREAS, the Executive is presently employed by the Company in a senior
executive capacity;

WHEREAS, the Company desires to continue to employ the Executive and to enter
into an agreement embodying the terms of such employment; and

WHEREAS, the Executive desires to continue his employment with the Company on
the terms and conditions set forth herein and enter into such agreement.

NOW THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the Parties agree as follows:


1.           EFFECTIVENESS; TERM OF EMPLOYMENT.


A.             EFFECTIVENESS.   THIS AGREEMENT SHALL CONSTITUTE A BINDING
AGREEMENT BETWEEN THE PARTIES AS OF THE DATE HEREOF.


B.             TERM OF EMPLOYMENT.   THE TERM OF THIS AGREEMENT SHALL COMMENCE
ON THE EFFECTIVE DATE AND TERMINATE TWO (2) YEARS THEREAFTER OR FOR SUCH LONGER
TERM AS THE COMPANY AND THE EXECUTIVE MAY AGREE IN WRITING, BUT SUBJECT TO THE
TERMINATION PROVISIONS OF PARAGRAPH 7 BELOW (THE “TERM).


2.           POSITION.


A.             DURING THE TERM, THE EXECUTIVE SHALL SERVE AS THE COMPANY’S CHIEF
FINANCIAL OFFICER.  THE EXECUTIVE SHALL REPORT TO THE CHIEF EXECUTIVE OFFICER
(“CEO”) AND HAVE AND PERFORM SUCH DUTIES AND AUTHORITY GENERALLY ASSOCIATED WITH
A VICE PRESIDENT AND CHIEF FINANCIAL OFFICER OF A PUBLICLY OWNED CORPORATION. 
THE EXECUTIVE WILL HAVE AND PERFORM OTHER DUTIES AS SHALL BE DETERMINED FROM
TIME TO TIME BY THE CEO AND THE COMPANY’S BOARD OF DIRECTORS (THE “BOARD”)
CONSISTENT WITH THE EXECUTIVE’S POSITION.


B.             DURING THE TERM, THE EXECUTIVE WILL DEVOTE SUBSTANTIALLY ALL OF
HIS BUSINESS TIME AND EFFORTS (EXCLUDING PERIODS OF VACATION AND SICK DAYS) TO
THE PERFORMANCE OF THE EXECUTIVE’S DUTIES HEREUNDER, AND WILL NOT ENGAGE IN ANY
OTHER BUSINESS, PROFESSION OR OCCUPATION WHICH WOULD CONFLICT OR INTERFERE WITH
THE RENDITION OF SUCH SERVICES EITHER DIRECTLY OR INDIRECTLY, WITHOUT THE PRIOR
WRITTEN CONSENT OF THE BOARD, WHICH CONSENT SHALL NOT UNREASONABLY BE WITHHELD. 
THE EXECUTIVE MAY: (I) ENGAGE IN PERSONAL INVESTMENT ACTIVITIES (INCLUDING FOR
THE EXECUTIVE’S IMMEDIATE FAMILY); (II) SERVE ON THE BOARDS OF NONPROFIT
ORGANIZATIONS AND BUSINESS ENTITIES; AND/OR (III) BE INVOLVED IN OTHER
ORGANIZATIONS, IN EACH CASE PROVIDED THAT ANY OF SUCH


--------------------------------------------------------------------------------



ACTIVITIES DO NOT MATERIALLY INTERFERE WITH THE EXECUTIVE’S PERFORMANCE OF HIS
DUTIES FOR THE COMPANY OR CREATE A CONFLICT OF INTEREST WITH THAT OF THE
COMPANY.


C.             SUBJECT TO SUCH TRAVEL AS THE PERFORMANCE OF THE EXECUTIVE’S
DUTIES MAY REASONABLY REQUIRE, THE EXECUTIVE SHALL PERFORM THE DUTIES REQUIRED
OF HIM BY THIS AGREEMENT.


3.            COMPENSATION.


A.             BASE SALARY.   THE EXECUTIVE’S GROSS BASE SALARY, IS HEREINAFTER
REFERRED TO AS “BASE SALARY.” DURING THE TERM, THE COMPANY SHALL PAY TO THE
EXECUTIVE A BASE SALARY OF $5,769.23 PER BIWEEKLY PERIOD ($150,000.00 PER YEAR),
PAID IN ACCORDANCE WITH THE COMPANY’S REGULAR PAYROLL PRACTICES.  EXECUTIVE’S
BASE SALARY WILL BE SUBJECT TO ALL APPROPRIATE LEGALLY REQUIRED TAX DEDUCTIONS.


B.             EQUITY BASED COMPENSATION.   IN CONJUNCTION WITH THE EXECUTION OF
THIS AGREEMENT, THE EXECUTIVE SHALL BE GRANTED A ONE-TIME GRANT OF INCENTIVE
STOCK OPTIONS (“OPTIONS”) TO PURCHASE 300,000 SHARES OF THE COMPANY’S COMMON
STOCK AT AN EXERCISE PRICE PER SHARE EQUAL TO THE CLOSING PRICE OF SUCH STOCK ON
SEPTEMBER 11, 2007.  THE OPTIONS SHALL VEST IN 36 EQUAL MONTHLY INSTALLMENTS
AND, UPON VESTING, BE EXERCISABLE BY THE EXECUTIVE, IN WHOLE OR IN PART, AT ANY
TIME THROUGH THEIR EXPIRATION DATE.  THE TERMS OF THE OPTIONS SHALL BE SET FORTH
IN A STOCK OPTION AGREEMENT GRANTING SUCH OPTIONS AND SHALL BE ISSUED TO THE
EXECUTIVE IN ACCORDANCE WITH THE ANDOVER MEDICAL, INC. 2006 EMPLOYEE STOCK
INCENTIVE PLAN (THE “2006 PLAN”). 


C.             ANNUAL BONUS.  THE EXECUTIVE SHALL RECEIVE AN ANNUAL INCENTIVE
BONUS (THE “BONUS”) BASED ON CERTAIN CRITERIA AND CORPORATE OBJECTIVES SIMILAR
TO THE OBJECTIVES ESTABLISHED BY THE BOARD FOR THE CEO.  THE BONUS TARGET SHALL
BE TWENTY-FIVE PERCENT (25%) OF THE EXECUTIVE’S BASE SALARY AND BE PAID TO THE
EXECUTIVE ON AN ANNUAL BASIS, SUBJECT TO ALL APPROPRIATE LEGALLY REQUIRED TAX
DEDUCTIONS. 


D.             2006 PLAN.   DURING THE TERM, THE EXECUTIVE SHALL BE ELIGIBLE TO
PARTICIPATE IN THE COMPANY’S 2006 PLAN, OR SUCH OTHER INDIVIDUAL LONG TERM
INCENTIVE ARRANGEMENT FOR THE EXECUTIVE’S BENEFIT APPROVED BY THE BOARD, WHICH
SHALL GRANT TO THE EXECUTIVE ON AN ANNUAL BASIS AT THE BOARD’S DISCRETION, CASH,
STOCK, OPTIONS AND/OR OTHER TYPES OF COMPENSATORY AWARDS.


4.           BENEFITS AND INSURANCE.


A.             BENEFITS.   DURING THE TERM, THE EXECUTIVE SHALL BE ENTITLED TO
PARTICIPATE IN THE COMPANY’S EMPLOYEE BENEFIT PLANS (OTHER THAN ANY ANNUAL BONUS
OR OTHER COMPENSATION OR SEVERANCE PLANS OR PROGRAMS, WHICH BENEFITS ARE SET
FORTH IN THIS AGREEMENT) AS IN EFFECT FROM TIME TO TIME (COLLECTIVELY
“BENEFITS”), ON THE SAME BASIS AS THOSE BENEFITS ARE GENERALLY MADE AVAILABLE TO
OTHER EMPLOYEES.  SUCH BENEFITS SHALL INCLUDE HEALTH, DENTAL, AND LIFE INSURANCE
BENEFITS.  THE COMPANY RESERVES THE RIGHT TO CHANGE OR CANCEL ANY BENEFITS AT
ITS SOLE DISCRETION, EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT.


B.             DIRECTORS AND OFFICERS LIABILITY INSURANCE.   DURING THE TERM,
AND FOR A REASONABLE PERIOD (NOT LESS THAN TWO YEARS) THEREAFTER, THE COMPANY
SHALL MAINTAIN

2


--------------------------------------------------------------------------------



DIRECTORS AND OFFICERS LIABILITY INSURANCE COVERAGE FOR THE EXECUTIVE IN A TOTAL
COVERAGE AMOUNT DETERMINED BY THE BOARD TO BE REASONABLE, PROVIDED THAT, IF THE
EXECUTIVE’S EMPLOYMENT IS TERMINATED FOR “CAUSE” OR EXECUTIVE RESIGNS HIS
EMPLOYMENT WITHOUT “GOOD REASON,” EACH TERM AS DEFINED HEREIN, THE COMPANY MAY,
AT ITS DISCRETION, ELECT NOT TO MAINTAIN DIRECTORS AND OFFICERS LIABILITY
INSURANCE COVERAGE FOR THE EXECUTIVE AFTER THE EXECUTIVE’S TERMINATION DATE.


5.          BUSINESS EXPENSES.   DURING THE TERM, THE COMPANY SHALL REIMBURSE
THE EXECUTIVE FOR, OR PAY ON BEHALF OF THE EXECUTIVE, ALL REASONABLE AND
CUSTOMARY BUSINESS EXPENSES, INCLUDING BUT NOT LIMITED TO TRAVEL EXPENSES
INCURRED BY THE EXECUTIVE IN THE PERFORMANCE OF THE EXECUTIVE’S DUTIES
HEREUNDER.


6.          VACATIONS AND SICK TIME.   DURING THE TERM, THE EXECUTIVE SHALL BE
ENTITLED TO 15 DAYS OF VACATION ANNUALLY, PRORATED ON A MONTHLY BASIS FROM THE
EFFECTIVE DATE.  UP TO ONE WEEK OF VACATION TIME MAY BE CARRIED OVER UNTIL MARCH
31 OF THE NEXT CALENDAR YEAR, AT WHICH TIME IT SHALL BE FORFEITED IF UNUSED.


7.          TERMINATION.  THE TERM OF THE EXECUTIVE’S EMPLOYMENT HEREUNDER SHALL
COMMENCE ON THE EFFECTIVE DATE AND TERMINATE TWO (2) YEARS THEREAFTER, UNLESS
TERMINATED EARLIER BY THE COMPANY OR BY THE EXECUTIVE PURSUANT TO THIS PARAGRAPH
7.


A.                                     TERMINATION BY THE COMPANY FOR CAUSE;
RESIGNATION BY EXECUTIVE WITHOUT GOOD REASON.


(I)  THE TERM AND THE EXECUTIVE’S EMPLOYMENT HEREUNDER MAY BE TERMINATED BY THE
COMPANY FOR CAUSE (DEFINED BELOW).  ADDITIONALLY, THE EXECUTIVE’S EMPLOYMENT
SHALL TERMINATE AUTOMATICALLY UPON EXECUTIVE’S RESIGNATION WITHOUT GOOD REASON
(AS HEREINAFTER DEFINED).


(II)  FOR PURPOSES OF THIS AGREEMENT, “CAUSE” SHALL MEAN: (A) THE EXECUTIVE’S
MATERIAL BREACH OF THIS AGREEMENT; (B) THE EXECUTIVE’S WILLFUL MISCONDUCT IN THE
PERFORMANCE OF EXECUTIVE’S DUTIES HEREUNDER THAT HAS AN ADVERSE EFFECT ON THE
COMPANY; (C) THE EXECUTIVE’S INDICTMENT FOR, OR PLEA OF NOLO CONTENDERE TO A
FELONY UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF OR A MISDEMEANOR
INVOLVING MORAL TURPITUDE; OR (D) THE EXECUTIVE’S WILLFUL MALFEASANCE OR WILLFUL
MISCONDUCT IN CONNECTION WITH THE EXECUTIVE’S DUTIES HEREUNDER WHICH IS
MATERIALLY INJURIOUS TO THE FINANCIAL CONDITION OR BUSINESS REPUTATION OF THE
COMPANY; PROVIDED, THAT NO SUCH TERMINATION SHALL BE EFFECTIVE AS A TERMINATION
FOR “CAUSE” UNLESS THE EXECUTIVE HAS BEEN GIVEN WRITTEN NOTICE BY THE BOARD OF
ITS INTENTION TO TERMINATE THE EXECUTIVE’S EMPLOYMENT FOR CAUSE, STATING THE
GROUNDS FOR SUCH PURPORTED TERMINATION.


(III)  IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY FOR CAUSE OR
IF THE EXECUTIVE RESIGNS WITHOUT GOOD REASON, THE EXECUTIVE SHALL BE ENTITLED
ONLY TO RECEIVE:

3


--------------------------------------------------------------------------------


 

(A)            THE EXECUTIVE’S BASE SALARY THROUGH THE DATE OF THE EXECUTIVE’S
TERMINATION, PAID IN ONE LUMP SUM WITHIN THE PAYROLL PERIOD IMMEDIATELY
FOLLOWING THE EXECUTIVE’S DATE OF TERMINATION;

(B)           REIMBURSEMENT FOR ANY BUSINESS EXPENSES PROPERLY INCURRED BY THE
EXECUTIVE IN ACCORDANCE WITH COMPANY POLICY PRIOR TO THE DATE OF THE EXECUTIVE’S
TERMINATION; AND

(C)           SUCH BENEFITS, IF ANY, PURSUANT TO PARAGRAPH 4 HEREIN AS TO WHICH
THE EXECUTIVE MAY BE ENTITLED AS OF THE EFFECTIVE DATE OF TERMINATION UNDER THE
EMPLOYEE BENEFIT PLANS OF THE COMPANY, AS REQUIRED BY APPLICABLE LAW.

The amounts described in clauses (A) through (C) are referred to herein as the
“Accrued Rights.”


B.                                     TERMINATION BY THE COMPANY WITHOUT CAUSE;
RESIGNATION BY EXECUTIVE FOR GOOD REASON.


(I)  THE TERM AND THE EXECUTIVE’S EMPLOYMENT HEREUNDER MAY BE TERMINATED BY THE
COMPANY WITHOUT CAUSE OR BY THE EXECUTIVE’S RESIGNATION FOR GOOD REASON.


(II)  FOR PURPOSES OF THIS AGREEMENT, “GOOD REASON” SHALL MEAN ONLY: (A) THE
FAILURE OF THE COMPANY TO PAY OR CAUSE TO BE PAID, OR TO PROVIDE OR CAUSE TO BE
PROVIDED, ANY PART OF THE EXECUTIVE’S COMPENSATION, BENEFITS OR PERQUISITES
WITHIN TEN BUSINESS DAYS FROM THE DATE DUE HEREUNDER; (B) ANY CHANGE IN THE
EXECUTIVE’S OFFICE LOCATION THAT WOULD REQUIRE HIM TO COMMUTE MORE THAN FIFTY
(50) MILES FROM HIS CURRENT PERSONAL RESIDENCE, AS SPECIFIED HEREIN; (C) ANY
MATERIAL BREACH BY THE COMPANY OF THIS AGREEMENT; OR (D) A CHANGE OF CONTROL (AS
HEREINAFTER DEFINED); PROVIDED THAT THE EVENTS DESCRIBED IN CLAUSES (A) THROUGH
(C) OF THIS PARAGRAPH 7(B)(II) SHALL CONSTITUTE GOOD REASON ONLY IF THE COMPANY
FAILS TO CURE SUCH EVENT TO THE EXECUTIVE’S REASONABLE SATISFACTION WITHIN 30
DAYS AFTER RECEIPT FROM THE EXECUTIVE OF WRITTEN NOTICE OF THE EVENT WHICH
CONSTITUTES GOOD REASON.  THE EXECUTIVE’S DETERMINATION THAT GOOD REASON EXISTS
SHALL BE SUBJECT TO REVIEW, AT THE COMPANY’S ELECTION, THROUGH ARBITRATION IN
ACCORDANCE WITH PARAGRAPH 15 HEREIN.


(III)  FOR PURPOSES OF THIS AGREEMENT, “CHANGE OF CONTROL” SHALL MEAN ANY ONE OF
THE FOLLOWING TRANSACTIONS: (I) THE ACQUISITION IN A TRANSACTION OR A SERIES OF
TRANSACTIONS (INCLUDING A MERGER) BY ANY PERSON OR ORGANIZATION, OTHER THAN THE
COMPANY OR ANY OF ITS SUBSIDIARIES, OF BENEFICIAL OWNERSHIP OF FIFTY PERCENT
(50%) OR MORE (ON A FULLY DILUTED BASIS) OF THE COMBINED VOTING POWER OF THE
THEN OUTSTANDING VOTING SECURITIES OF THE COMPANY ENTITLED TO VOTE GENERALLY IN
THE ELECTION OF DIRECTORS OR PERSONS HOLDING SIMILAR POSITIONS WITH THE COMPANY;
(II) INDIVIDUALS WHO, AS OF THE DATE OF THIS AGREEMENT, CONSTITUTE THE BOARD OF
DIRECTORS OF THE COMPANY, OR SUCCESSORS APPOINTED WITH THE APPROVAL OF SUCH

4


--------------------------------------------------------------------------------



INDIVIDUALS, CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A MAJORITY OF THE BOARD
OF DIRECTORS (OR SIMILAR BODY) AS CONSTITUTED FROM TIME TO TIME; OR (III) THE
SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE
COMPANY IN ONE TRANSACTION OR SERIES OF RELATED TRANSACTIONS.


(IV)  IF THE TERM AND THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY
WITHOUT CAUSE OR IF THE EXECUTIVE RESIGNS FOR GOOD REASON, THE EXECUTIVE SHALL
BE ENTITLED ONLY TO RECEIVE:

(A)      THE AMOUNT EQUAL TO SIX MONTHS OF THE EXECUTIVE’S BASE SALARY, PAYABLE
IN MONTHLY INSTALLMENTS EQUAL TO EXECUTIVE’S MONTHLY BASE SALARY FOR THE FIRST
SIX (6) MONTHS BEGINNING WITH THE COMPANY’S PAYROLL DATE FOLLOWING THE
EXECUTIVE’S DATE OF TERMINATION;

(B)      ALL RESTRICTIONS ON ANY SHARES OF COMPANY STOCK, OPTIONS, OR OTHER
EQUITY GRANTS TO THE EXECUTIVE SHALL LAPSE ON THE DATE OF TERMINATION;

(C)      REIMBURSEMENT FOR ANY BUSINESS EXPENSES PROPERLY INCURRED BY THE
EXECUTIVE IN ACCORDANCE WITH COMPANY POLICY PRIOR TO THE DATE OF THE EXECUTIVE’S
TERMINATION ON OR BEFORE THE COMPANY’S PAYROLL PERIOD IMMEDIATELY FOLLOWING THE
EXECUTIVE’S DATE OF TERMINATION;

(D)      PAYMENT OF ANY ACCRUED BUT UNUSED VACATION DAYS ON OR BEFORE THE
COMPANY PAYROLL PERIOD IMMEDIATELY FOLLOWING THE EXECUTIVE’S DATE OF
TERMINATION; AND

(E)      DIRECTORS AND OFFICERS LIABILITY INSURANCE COVERAGE IN A TOTAL COVERAGE
AMOUNT DETERMINED BY THE BOARD TO BE REASONABLE FOR A PERIOD OF  TWO YEARS AFTER
THE EXECUTIVE’S TERMINATION DATE.


C.             TERMINATION DUE TO DEATH.

(A)      THE TERM AND THE EXECUTIVE’S EMPLOYMENT HEREUNDER SHALL TERMINATE UPON
THE EXECUTIVE’S DEATH.  UPON TERMINATION OF THE TERM AND THE EXECUTIVE’S
EMPLOYMENT HEREUNDER FOR THE EXECUTIVE’S DEATH, THE EXECUTIVE’S SPOUSE OR ESTATE
(AS THE CASE MAY BE) SHALL BE ENTITLED ONLY TO RECEIVE THE ACCRUED RIGHTS.


D.             TERMINATION DUE TO DISABILITY.


(I)  THE TERM AND THE EXECUTIVE’S EMPLOYMENT MAY BE TERMINATED BY THE COMPANY
UPON THE EXECUTIVE’S “DISABILITY”, WHICH SHALL MEAN IF THE EXECUTIVE BECOMES
PHYSICALLY OR MENTALLY INCAPACITATED AND IS THEREFORE UNABLE TO PERFORM THE
ESSENTIAL FUNCTIONS OF EXECUTIVE’S POSITION AS CHIEF FINANCIAL

5


--------------------------------------------------------------------------------



OFFICER FOR A CONSECUTIVE PERIOD OF TWO (2) MONTHS DURING THE TERM; OR, AN
AGGREGATE OF THREE (3) MONTHS DURING THE TERM.

  Prior to the termination of the Term and the Executive’s employment for
Disability as described above, a written report from the Executive’s physician
must be submitted to the Board, and include, at a minimum, a diagnosis of the
Executive’s condition, together with an assessment of the Executive’s ability to
continue in his role as Vice President and Chief Financial Officer pursuant to
the conditions referenced in Paragraph 2.  Any question as to the existence of
the Executive’s Disability where the Executive and the Company cannot agree
shall be reviewed by a qualified physician mutually acceptable to the Executive
and the Company.  Upon reviewing the diagnosis and prognosis of the Executive,
such mutually accepted and qualified physician shall provide a report of his/her
findings to the Board and the Executive, and shall be final and conclusive for
purposes of this Agreement.


(II)  UPON TERMINATION OF THE TERM AND THE EXECUTIVE’S EMPLOYMENT HEREUNDER FOR
THE EXECUTIVE’S DISABILITY, THE EXECUTIVE SHALL BE ENTITLED TO RECEIVE:

(A)      THE ACCRUED RIGHTS; AND

(B)      ALL RESTRICTIONS ON ANY SHARES OF COMPANY STOCK OR EQUITY GRANTS,
TOGETHER WITH ALL OPTIONS GRANTED SHALL LAPSE ON THE DATE OF THE EXECUTIVE’S
TERMINATION DUE TO DISABILITY.


E.             NOTICE OF TERMINATION.   ANY PURPORTED TERMINATION OF THE TERM
AND THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY OR BY THE EXECUTIVE (OTHER THAN
DUE TO THE EXECUTIVE’S DEATH) SHALL BE COMMUNICATED BY WRITTEN NOTICE OF
TERMINATION TO THE OTHER PARTY.  FOR PURPOSES OF THIS AGREEMENT, A “NOTICE OF
TERMINATION” SHALL MEAN A NOTICE WHICH SHALL INDICATE THE SPECIFIC TERMINATION
PROVISION IN THIS AGREEMENT RELIED UPON AND SHALL SET FORTH IN REASONABLE DETAIL
THE FACTS AND CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR TERMINATION OF
EMPLOYMENT UNDER THE PROVISION SO INDICATED, PROVIDED THAT THE PROCEDURES SET
FORTH IN PARAGRAPH 7(B)(II) HEREIN MUST BE COMPLIED WITH IN RESPECT OF ANY
RESIGNATION BY THE EXECUTIVE FOR “GOOD REASON.”


8.          NON-COMPETITION.


A.             EXECUTIVE ACKNOWLEDGES AND RECOGNIZES THE HIGHLY COMPETITIVE
NATURE OF THE BUSI­NESS OF THE COMPANY AND THAT HE PROVIDES ESSENTIAL AND UNIQUE
SERVICES TO THE COMPANY.  ACCORDINGLY, DESPITE THAT THE TERMS CONTAINED HEREIN
MAY LIMIT THE EXECUTIVE’S ABILITY TO ENGAGE IN CERTAIN BUSINESS PURSUITS DURING
THE RESTRICTED PERIOD (AS DEFINED BELOW), THE EXECUTIVE HEREBY AGREES AS
FOLLOWS:

During the Term and for the period ending two years following the termination of
the Term and Executive’s employment with the Company for any reason other than
an involuntary termination without Cause or a voluntary resignation by the
Executive for

6


--------------------------------------------------------------------------------


Good Reason (the “Restricted Period”), the Executive will not, whether on the
Executive’s own behalf or on behalf of or in conjunction with any person, firm,
partnership, joint venture, association, corporation or other business
organization, entity or enterprise whatsoever (“Person”):


(I)  BECOME AN OFFICER, DIRECTOR, JOINT VENTURER, EMPLOYEE, AGENT, CONSULTANT OR
FIVE PERCENT (5%) OR MORE SHAREHOLDER (EITHER DIRECTLY OR INDIRECTLY) OF, OR
PROMOTE, PROVIDE SERVICES TO OR ASSIST IN ANY WAY, ANY PERSON OR ENTITY WHICH
DIRECTLY COMPETES WITH ANY BUSINESS OF THE COMPANY OR ANY OF ITS AFFILIATES IN
WHICH THE COMPANY OR SUCH AFFILIATES ARE ENGAGED AS OF THE DATE OF THE
EXECUTIVE’S TERMINATION OF EMPLOYMENT WITH THE COMPANY (HEREINAFTER, ENGAGE IN A
“COMPETING BUSINESS”).  THE EXECUTIVE ACKNOWLEDGES THAT SUCH RESTRICTION MAY
LIMIT HIS ABILITY TO ENGAGE IN CERTAIN BUSINESS PURSUITS DURING THE RESTRICTED
PERIOD, BUT ALSO ACKNOWLEDGES THAT THE COMPANY HAS PROVIDED SIGNIFICANTLY HIGHER
REMUNERATION AND BENEFITS FROM THE COMPANY, AS PROVIDED HEREIN, THAN THAT WHICH
HE OTHERWISE WOULD HAVE RECEIVED TO ADEQUATELY COMPENSATE HIM FOR SUCH
RESTRICTION.  THE EXECUTIVE HAS HAD AN OPPORTUNITY TO CONSULT WITH AN ATTORNEY
WITH RESPECT TO THESE RESTRICTIONS;


(II)  INTERFERE WITH, OR ATTEMPT TO INTERFERE WITH, BUSINESS RELATIONSHIPS
(WHETHER FORMED BEFORE, ON OR AFTER THE DATE OF THIS AGREEMENT) BETWEEN THE
COMPANY AND CUSTOMERS, CLIENTS, SUPPLIERS, PARTNERS, MEMBERS OR INVESTORS OF THE
COMPANY.


B.             IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT ALTHOUGH THE EXECUTIVE
AND THE COMPANY CONSIDER THE RESTRICTIONS CONTAINED IN THIS PARAGRAPH 8 TO BE
REASONABLE, IF A FINAL DETERMINATION IS MADE BY AN ARBITRATOR OR ARBITRATORS, OR
BY A COURT OF COMPETENT JURISDICTION THAT THE TIME OR TERRITORY OR ANY OTHER
RESTRICTION CONTAINED IN THIS AGREEMENT IS AN UNENFORCEABLE RESTRICTION AGAINST
THE EXECUTIVE, THE PROVISIONS OF THIS AGREEMENT SHALL NOT BE RENDERED VOID BUT
SHALL BE DEEMED AMENDED TO APPLY AS TO SUCH MAXIMUM TIME AND TERRI­TORY AND TO
SUCH MAXIMUM EXTENT AS SUCH COURT MAY JUDICIALLY DETERMINE OR INDICATE TO BE
ENFORCEABLE.  ALTERNATIVELY, IF ANY COURT OF COMPETENT JURISDICTION FINDS THAT
ANY RESTRIC­TION CONTAINED IN THIS AGREEMENT IS UNENFORCEABLE, AND SUCH
RESTRICTION CANNOT BE AMENDED SO AS TO MAKE IT ENFORCEABLE, SUCH FINDING SHALL
NOT AFFECT THE ENFORCEABILITY OF ANY OF THE OTHER RESTRICTIONS CONTAINED HEREIN.


9.          NON-SOLICITATION.


A.             THE EXECUTIVE ACKNOWLEDGES AND RECOGNIZES THE HIGHLY COMPETITIVE
NATURE OF THE BUSI­NESS OF THE COMPANY AND THAT HE PROVIDES ESSENTIAL AND UNIQUE
SERVICES TO THE COMPANY.  ACCORDINGLY, DESPITE THAT THE TERMS CONTAINED HEREIN
MAY LIMIT THE EXECUTIVE’S ABILITY TO ENGAGE IN CERTAIN BUSINESS PURSUITS DURING
THE RESTRICTED PERIOD (AS DEFINED ABOVE), THE EXECUTIVE HEREBY AGREES AS
FOLLOWS:

During the Restricted Period (as defined above), the Executive will not, whether
on his own behalf or on behalf of or in conjunction with any Person (as defined
above):

7


--------------------------------------------------------------------------------


 


(I)  DIRECTLY OR INDIRECTLY SOLICIT OR ENCOURAGE ANY EMPLOYEE OF THE COMPANY TO
LEAVE THE EMPLOYMENT OF THE COMPANY; OR ENTER INTO AN EMPLOYMENT AGREEMENT OR
INDEPENDENT CONTRACTOR AGREEMENT WITH ANY SUCH EMPLOYEE;


(II)  DIRECTLY OR INDIRECTLY SOLICIT OR ENTER INTO ANY BUSINESS RELATIONSHIP
WITH ANY PERSON OR ENTITY WHO, AT THE TIME OF THE TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY, WAS A CUSTOMER OF THE COMPANY OR ACTIVELY WAS BEING
SOLICITED BY THE COMPANY TO BE A CUSTOMER OF THE COMPANY;


(III)  DIRECTLY OR INDIRECTLY, ENCOURAGE ANY CONSULTANT THEN UNDER CONTRACT WITH
THE COMPANY TO CEASE TO WORK WITH THE COMPANY;


(IV)  DIRECTLY OR INDIRECTLY, ENCOURAGE ANY OF THE COMPANY’S CUSTOMERS OR
SUPPLIERS TO CEASE DOING BUSINESS OR REDUCE THE AMOUNT OF BUSINESS IT DOES WITH
THE COMPANY.


B.             IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT ALTHOUGH THE EXECUTIVE
AND THE COMPANY CONSIDER THE RESTRICTIONS CONTAINED IN THIS PARAGRAPH 9 TO BE
REASONABLE, IF A FINAL DETERMINATION IS MADE BY AN ARBITRATOR OR ARBITRATORS, OR
BY A COURT OF COMPETENT JURISDICTION THAT THE TIME OR TERRITORY OR ANY OTHER
RESTRICTION CONTAINED IN THIS AGREEMENT IS AN UNENFORCEABLE RESTRICTION AGAINST
THE EXECUTIVE, THE PROVISIONS OF THIS AGREEMENT SHALL NOT BE RENDERED VOID BUT
SHALL BE DEEMED AMENDED TO APPLY AS TO SUCH MAXIMUM TIME AND TERRI­TORY AND TO
SUCH MAXIMUM EXTENT AS SUCH COURT MAY JUDICIALLY DETERMINE OR INDICATE TO BE
ENFORCEABLE.  ALTERNATIVELY, IF ANY COURT OF COMPETENT JURISDICTION FINDS THAT
ANY RESTRIC­TION CONTAINED IN THIS AGREEMENT IS UNENFORCEABLE, AND SUCH
RESTRICTION CANNOT BE AMENDED SO AS TO MAKE IT ENFORCEABLE, SUCH FINDING SHALL
NOT AFFECT THE ENFORCEABILITY OF ANY OF THE OTHER RESTRICTIONS CONTAINED HEREIN.


10.        CONFIDENTIAL INFORMATION.


A.             THE EXECUTIVE WILL NOT AT ANY TIME (WHETHER DURING OR AFTER THE
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY) RETAIN OR USE FOR THE BENEFIT, PURPOSES
OR ACCOUNT OF THE EXECUTIVE OR ANY OTHER PERSON OR DISCLOSE, DIVULGE, REVEAL,
COMMUNICATE, SHARE, TRANSFER OR PROVIDE ACCESS TO ANY PERSON OUTSIDE THE COMPANY
(OTHER THAN ITS PROFESSIONAL ADVISERS WHO ARE BOUND BY CONFIDENTIALITY
OBLIGATIONS OR AS OTHERWISE REQUIRED IN CONNECTION WITH THE PROPER PERFORMANCE
OF HIS DUTIES ON BEHALF OF THE COMPANY), ANY NON-PUBLIC, PROPRIETARY OR
CONFIDENTIAL INFORMATION — INCLUDING WITHOUT LIMITATION TRADE SECRETS, KNOW-HOW,
RESEARCH AND DEVELOPMENT, STRATEGIES, SOFTWARE, DATABASES, INVENTIONS,
PROCESSES, FORMULAE, TECHNOLOGY, DESIGNS AND OTHER INTELLECTUAL PROPERTY,
INFORMATION CONCERNING FINANCES, PROFITS, PRICING, COSTS, PRODUCTS, SERVICES,
VENDORS, CUSTOMERS, CLIENTS, PARTNERS, PERSONNEL, COMPENSATION, RECRUITING,
TRAINING, ADVERTISING, SALES, MARKETING, PROMOTIONS — CONCERNING THE PAST,
CURRENT OR FUTURE BUSINESS, ACTIVITIES AND OPERATIONS OF THE COMPANY AND/OR ANY
THIRD PARTY THAT HAS DISCLOSED OR PROVIDED ANY OF SAME TO THE COMPANY ON A
CONFIDENTIAL BASIS (“CONFIDENTIAL INFORMATION”) WITHOUT THE PRIOR WRITTEN
AUTHORIZATION OF THE BOARD.


B.             “CONFIDENTIAL INFORMATION” SHALL NOT INCLUDE ANY INFORMATION THAT
IS: (A) GENERALLY KNOWN TO THE INDUSTRY OR THE PUBLIC OTHER THAN AS A RESULT OF
THE EXECUTIVE’S BREACH OF THIS COVENANT OR ANY BREACH OF OTHER CONFIDENTIALITY
OBLIGATIONS BY THIRD PARTIES;

8


--------------------------------------------------------------------------------



(B) MADE LEGITIMATELY AVAILABLE TO THE EXECUTIVE BY A THIRD PARTY WITHOUT BREACH
OF ANY CONFIDENTIALITY OBLIGATION; OR (C) REQUIRED BY LAW OR LEGAL PROCESS TO BE
DISCLOSED; PROVIDED THAT THE EXECUTIVE SHALL GIVE PROMPT WRITTEN NOTICE TO THE
COMPANY OF SUCH REQUIREMENT, DISCLOSE NO MORE INFORMATION THAN IS SO REQUIRED,
AND REASONABLY COOPERATE WITH ANY ATTEMPTS BY THE COMPANY TO OBTAIN A PROTECTIVE
ORDER OR SIMILAR TREATMENT AT THE COMPANY’S SOLE EXPENSE.


C.             EXCEPT AS REQUIRED BY LAW, THE EXECUTIVE WILL NOT DISCLOSE TO
ANYONE, OTHER THAN EXECUTIVE’S IMMEDIATE FAMILY AND LEGAL AND OTHER PROFESSIONAL
ADVISORS, OR AS HE MAY BE COMPELLED BY LAW OR LEGAL PROCESS, THE CONTENTS OF
THIS AGREEMENT;  PROVIDED THAT THE EXECUTIVE MAY DISCLOSE TO ANY PROSPECTIVE
FUTURE EMPLOYER THE PROVISIONS OF PARAGRAPHS 8, 9 AND 10 OF THIS AGREEMENT
PROVIDED THEY AGREE TO MAINTAIN THE CONFIDENTIALITY OF SUCH TERMS, AND MAY
DISCLOSE THE CONTENTS OF THIS AGREEMENT IN ORDER TO ENFORCE ITS TERMS.


D.             UPON TERMINATION OF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY
FOR ANY REASON, THE EXECUTIVE SHALL CEASE AND NOT THEREAFTER COMMENCE USE OF ANY
CONFIDENTIAL INFORMATION OWNED OR USED BY THE COMPANY, AND UPON NOTIFICATION
FROM THE COMPANY SHALL DESTROY, DELETE, OR RETURN TO THE COMPANY, AT THE
COMPANY’S OPTION, ALL ORIGINALS AND COPIES IN ANY FORM OR MEDIUM (INCLUDING
MEMORANDA, BOOKS, PAPERS, PLANS, COMPUTER FILES, LETTERS AND OTHER DATA) IN THE
EXECUTIVE’S POSSESSION OR CONTROL (INCLUDING ANY OF THE FOREGOING STORED OR
LOCATED IN THE EXECUTIVE’S OFFICE, HOME, LAPTOP OR OTHER COMPUTER, WHETHER OR
NOT COMPANY PROPERTY) THAT CONTAIN CONFIDENTIAL INFORMATION OR IS OTHERWISE THE
PROPERTY OF THE COMPANY, EXCEPT THAT THE EXECUTIVE MAY RETAIN ONLY THOSE
PORTIONS OF ANY PERSONAL NOTES, NOTEBOOKS AND DIARIES THAT DO NOT CONTAIN ANY
CONFIDENTIAL INFORMATION.


THE PROVISIONS OF THIS PARAGRAPH 10 SHALL SURVIVE THE TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY FOR ANY REASON.


11.        INTELLECTUAL PROPERTY.


A.             IF THE EXECUTIVE CREATES, INVENTS, DESIGNS, DEVELOPS, CONTRIBUTES
TO OR IMPROVES ANY UNITED STATES OR FOREIGN WORKS OF AUTHORSHIP, DESIGN,
PROGRAM, SOFTWARE, SOURCE CODE, INVENTIONS, MATERIALS, DOCUMENTS, INVENTIONS,
TRADE SECRETS, PROCESSES, PATENT APPLICATIONS, PATENTS, KNOW-HOW, COPYRIGHTABLE
SUBJECT MATTER, AND/OR OTHER INTELLECTUAL PROPERTY OR WORK PRODUCT OF ANY KIND
(INCLUDING WITHOUT LIMITATION, RESEARCH, REPORTS, SOFTWARE, DATABASES, SYSTEMS,
APPLICATIONS, PRESENTATIONS, TEXTUAL WORKS, CONTENT, OR AUDIOVISUAL MATERIALS),
EITHER ALONE OR WITH THIRD PARTIES, AT ANY TIME DURING THE TERM AND WITHIN THE
SCOPE OF THE EXECUTIVE’S EMPLOYMENT AND/OR WITH THE USE OF ANY COMPANY RESOURCES
(“COMPANY WORKS”), THE EXECUTIVE SHALL PROMPTLY AND FULLY DISCLOSE SAME TO THE
COMPANY, HEREBY IRREVOCABLY RELINQUISHES FOR THE BENEFIT OF THE COMPANY AND ITS
ASSIGNS ANY RIGHTS THE EXECUTIVE MAY HAVE TO THE COMPANY WORKS, AND HEREBY
IRREVOCABLY ASSIGNS, TRANSFERS AND CONVEYS, TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, ALL RIGHTS AND INTELLECTUAL PROPERTY RIGHTS THEREIN (INCLUDING
RIGHTS UNDER PATENT, INDUSTRIAL PROPERTY, COPYRIGHT, TRADEMARK, TRADE SECRET,
UNFAIR COMPETITION AND RELATED LAWS) TO THE COMPANY TO THE EXTENT OWNERSHIP OF
ANY SUCH RIGHTS DOES NOT VEST ORIGINALLY IN THE COMPANY, WITHOUT FURTHER
CONSIDERATION.


B.             DURING OR AFTER THE TERM, THE EXECUTIVE SHALL TAKE ALL REQUESTED
ACTIONS AND EXECUTE ALL REQUESTED DOCUMENTS (INCLUDING ANY LICENSES OR
ASSIGNMENTS REQUIRED BY A

9


--------------------------------------------------------------------------------



GOVERNMENT CONTRACT) AT THE COMPANY’S EXPENSE (BUT WITHOUT FURTHER REMUNERATION)
TO ASSIST THE COMPANY IN VALIDATING, MAINTAINING, PROTECTING, ENFORCING,
PERFECTING, RECORDING, PATENTING OR REGISTERING ANY OF THE COMPANY’S RIGHTS IN
THE COMPANY WORKS.


C.             THE PROVISIONS OF THIS PARAGRAPH 11 SHALL SURVIVE THE TERMINATION
OF THE EXECUTIVE’S EMPLOYMENT FOR ANY REASON.


12.        SPECIFIC PERFORMANCE.   THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT
THE COMPANY’S REMEDIES AT LAW FOR A BREACH OR THREATENED BREACH OF ANY OF THE
PROVISIONS OF PARAGRAPHS 8, 9, 10 OR 11 WOULD BE INADEQUATE AND THE COMPANY
WOULD SUFFER IRREPARABLE DAMAGES AS A RESULT OF SUCH BREACH.  IN RECOGNITION OF
THIS FACT, THE EXECUTIVE AGREES THAT, IN THE EVENT OF SUCH A BREACH, IN ADDITION
TO ANY REMEDIES AT LAW, THE COMPANY, WITHOUT POSTING ANY BOND, AND WITHOUT THE
NECESSITY OF PROOF OF ACTUAL DAMAGES, SHALL BE ENTITLED TO OBTAIN INJUNCTIVE
RELIEF RESTRAINING ANY THREATENED OR FURTHER BREACH, OR ANY OTHER EQUITABLE
REMEDY WHICH MAY THEN BE AVAILABLE.


13.        INDEMNIFICATION.


A.             THE COMPANY SHALL DEFEND, INDEMNIFY AND HOLD HARMLESS THE
EXECUTIVE TO THE FULLEST EXTENT OF THE LAW FROM AND AGAINST ANY AND ALL LOSS,
LIABILITY, DAMAGE OR EXPENSE (INCLUDING REASONABLE ATTORNEY’S FEES AND EXPENSES
INCURRED IN CONNECTION WITH THE INVESTIGATION, DEFENSE OR NEGOTIATION OF A
SETTLEMENT THEREOF OR OTHERWISE) (COLLECTIVELY, “LOSSES”) ARISING FROM ANY CLAIM
OR THREATENED CLAIM BY ANY THIRD PARTY WITH RESPECT TO, OR IN ANY WAY RELATED
TO, THE COMPANY, THIS AGREEMENT OR THE EXECUTIVE’S SERVICES HEREUNDER
(COLLECTIVELY “CLAIM”).  THE EXECUTIVE SHALL GIVE THE COMPANY PROMPT NOTICE OF
ANY SUCH CLAIM KNOWN TO HIM, AND THE COMPANY, IN ITS SOLE DISCRETION, THEN MAY
TAKE SUCH ACTION AS IT DEEMS ADVISABLE TO DEFEND THE CLAIM ON BEHALF OF THE
EXECUTIVE.  (THE FAILURE BY THE EXECUTIVE TO GIVE SUCH A PROMPT NOTICE SHALL NOT
AFFECT THE RIGHT TO INDEMNIFICATION EXCEPT TO THE EXTENT THE COMPANY IS
MATERIALLY PREJUDICED THEREBY.)  THE COMPANY SHALL HAVE THE SOLE AND EXCLUSIVE
RIGHT TO USE COUNSEL OF ITS OWN CHOOSING, SHALL CONTROL THE DEFENSE OF ANY SUCH
CLAIM IN ALL RESPECTS, AND SHALL HAVE THE SOLE AND EXCLUSIVE RIGHT TO NEGOTIATE
AND SETTLE ANY SUCH CLAIM ON BEHALF OF THE EXECUTIVE.  NOTWITHSTANDING THE
FOREGOING, THE EXECUTIVE SHALL HAVE THE RIGHT TO EMPLOY HIS OWN LEGAL COUNSEL IN
DEFENSE OF ANY CLAIM, WITH THE REASONABLE FEES AND EXPENSES OF SUCH COUNSEL TO
BE PAID BY THE COMPANY, PROVIDED THAT THE COMPANY DETERMINES THAT THERE EXISTS A
CONFLICT OF INTEREST BY REASON OF HAVING COMMON COUNSEL IN ANY SUCH CLAIM.  THE
EXECUTIVE SHALL COOPERATE FULLY WITH THE COMPANY AND ITS COUNSEL IN ALL RESPECTS
IN CONNECTION WITH THE DEFENSE OF ANY CLAIM AND IN ANY ATTEMPT MADE TO SETTLE
THE MATTER.  SUCH INDEMNIFICATION SHALL BE DEEMED TO APPLY SOLELY TO (A) THE
AMOUNT OF THE JUDGMENT, IF ANY, AGAINST THE EXECUTIVE, (B) ANY SUMS PAID BY THE
EXECUTIVE IN SETTLEMENT, AND (C) THE EXPENSES (INCLUDING REASONABLE ATTORNEYS’
FEES AND EXPENSES) INCURRED BY THE EXECUTIVE IN CONNECTION WITH ITS DEFENSE. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE EXECUTIVE SHALL
NOT BE ENTITLED TO INDEMNIFICATION FOR LOSSES UNDER THIS PARAGRAPH 13 FOR ANY
CLAIM OR ALLEGATION MADE BY THE COMPANY AGAINST THE EXECUTIVE ARISING OUT OF THE
EXECUTIVE’S BREACH OF THIS AGREEMENT; OR IF IT IS ADJUDICATED BY A COURT OF
COMPETENT JURISDICTION THAT ANY LOSSES WERE THE DIRECT RESULT OF THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT BY THE EXECUTIVE AND, IF SO PROVEN, THE
EXECUTIVE SHALL REIMBURSE THE COMPANY FOR THE COSTS OF DEFENSE INCURRED BY THE
COMPANY.

10


--------------------------------------------------------------------------------


 


B.             NOTWITHSTANDING ANYTHING ELSEWHERE TO THE CONTRARY, THIS
PARAGRAPH 13 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND SHALL SURVIVE
ANY TERMINATION OF THE EXECUTIVE’S EMPLOYMENT.


14.        NO MITIGATION; NO SET OFF.    IN THE EVENT OF ANY TERMINATION OF
EMPLOYMENT HEREUNDER, THE EXECUTIVE SHALL BE UNDER NO OBLIGATION TO SEEK OTHER
EMPLOYMENT AND THERE SHALL BE NO OFFSET AGAINST ANY AMOUNTS DUE THE EXECUTIVE
UNDER THIS AGREEMENT ON ACCOUNT OF ANY REMUNERATION ATTRIBUTABLE TO ANY
SUBSEQUENT EMPLOYMENT THAT THE EXECUTIVE MAY OBTAIN.


15.        ARBITRATION.    ANY DISPUTE BETWEEN THE PARTIES ARISING OUT OF THIS
AGREEMENT, INCLUDING BUT NOT LIMITED TO ANY DISPUTE REGARDING ANY ASPECT OF THIS
AGREEMENT, ITS FORMATION, VALIDITY, INTERPRETATION, EFFECT, PERFORMANCE OR
BREACH, OR THE EXECUTIVE’S EMPLOYMENT (“ARBITRABLE DISPUTE”) SHALL BE SUBMITTED
TO ARBITRATION IN THE CITY OF BOSTON, PURSUANT TO THE RULES OF THE AMERICAN
ARBITRATION ASSOCIATION, BEFORE A SINGLE EXPERIENCED EMPLOYMENT ARBITRATOR WHO
IS EITHER LICENSED TO PRACTICE LAW IN THE COMMONWEALTH OF MASSACHUSETTS, OR IS A
RETIRED JUDGE.  THE ARBITRATOR IN ANY ARBITRABLE DISPUTE SHALL NOT HAVE
AUTHORITY TO MODIFY OR CHANGE THIS AGREEMENT IN ANY RESPECT.  THE COMPANY SHALL
BE RESPONSIBLE FOR PAYMENT OF THE AMOUNT OF THE FEES OF THE AMERICAN ARBITRATION
ASSOCIATION AND THE ARBITRATOR.  IN THE EVENT THE ARBITRATOR SPECIFICALLY FINDS
THAT ANY CLAIM OR DEFENSE OF EITHER PARTY IS UNREASONABLE, HE MAY IN HIS
DISCRETION DIRECT THAT REASONABLE LEGAL FEES OF THE PREVAILING PARTY BE PAID BY
THE NON-PREVAILING PARTY.  THE ARBITRATOR’S DECISION AND/OR AWARD WILL BE FULLY
ENFORCEABLE AND SUBJECT TO ENTRY OF JUDGMENT BY ANY COURT OF COMPETENT
JURISDICTION.  NOTWITHSTANDING THE PROVISIONS OF THIS PARAGRAPH 15, THE COMPANY
MAY, AT ITS SOLE DISCRETION SEEK APPROPRIATE INJUNCTIVE RELIEF FOR THE
EXECUTIVE’S BREACH OF PARAGRAPHS 8, 9, 10 OR 11 IN THE COURTS OF THE
COMMONWEALTH OF MASSACHUSETTS AND THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF BOSTON.  THE EXECUTIVE HEREBY CONSENTS TO THE JURISDICTION AND VENUE
OF SUCH COURTS FOR ALL SUCH CONTROVERSIES.


16.        MISCELLANEOUS.


A.             GOVERNING LAW.   THIS AGREEMENT AND ALL RIGHTS AND OBLIGATIONS
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE COMMONWEALTH OF MASSACHUSETTS, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES THEREOF.


B.             ENTIRE AGREEMENT/AMENDMENTS.     THIS AGREEMENT CONTAINS THE
ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE EMPLOYMENT OF THE
EXECUTIVE BY THE COMPANY.  THERE ARE NO RESTRICTIONS, AGREEMENTS, PROMISES,
WARRANTIES, COVENANTS OR UNDERTAKINGS BETWEEN THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREIN OTHER THAN THOSE EXPRESSLY SET FORTH HEREIN.  THIS
AGREEMENT MAY NOT BE ALTERED, MODIFIED, OR AMENDED EXCEPT BY WRITTEN INSTRUMENT
SIGNED BY THE PARTIES HERETO.


C.             NO WAIVER.            THE FAILURE OF A PARTY TO INSIST UPON
STRICT ADHERENCE TO ANY TERM OF THIS AGREEMENT ON ANY OCCASION SHALL NOT BE
CONSIDERED A WAIVER OF SUCH PARTY’S RIGHTS OR DEPRIVE SUCH PARTY OF THE RIGHT
THEREAFTER TO INSIST UPON STRICT ADHERENCE TO THAT TERM OR ANY OTHER TERM OF
THIS AGREEMENT.


D.             SEVERABILITY.   IN THE EVENT THAT ANY ONE OR MORE OF THE
PROVISIONS OF THIS AGREEMENT SHALL BE OR BECOME INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT, THE

11


--------------------------------------------------------------------------------



VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS OF THE
AGREEMENT SHALL NOT BE AFFECTED THEREBY.


E.             ASSIGNMENT.   THIS AGREEMENT, AND ALL OF THE EXECUTIVE’S RIGHTS
AND DUTIES HEREUNDER, SHALL NOT BE ASSIGNABLE OR DELEGABLE BY THE EXECUTIVE. ANY
PURPORTED ASSIGNMENT OR DELEGATION BY THE EXECUTIVE IN VIOLATION OF THE
FOREGOING SHALL BE NULL AND VOID AB INITIO AND OF NO FORCE AND EFFECT. THIS
AGREEMENT MAY BE ASSIGNED BY THE COMPANY SOLELY TO A PERSON OR ENTITY WHICH IS
AN AFFILIATE OR A SUCCESSOR IN INTEREST TO SUBSTANTIALLY ALL OF THE BUSINESS
OPERATIONS OF THE COMPANY. UPON SUCH ASSIGNMENT, THE RIGHTS AND OBLIGATIONS OF
THE COMPANY HEREUNDER SHALL BECOME THE RIGHTS AND OBLIGATIONS OF SUCH AFFILIATE
OR SUCCESSOR PERSON OR ENTITY.


F.              SUCCESSORS; BINDING AGREEMENT.  THIS AGREEMENT SHALL INURE TO
THE BENEFIT OF AND BE BINDING UPON THE PERSONAL OR LEGAL REPRESENTATIVES,
EXECUTORS, ADMINISTRA­TORS, SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND
LEGATEES OF THE PARTIES.  THE COMPANY SHALL REQUIRE ANY SUCCESSOR (WHETHER
DIRECT OR INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO ALL OR
SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE COMPANY TO EXPRESSLY
ASSUME AND AGREE TO PERFORM THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME
EXTENT THAT THE COMPANY WOULD BE REQUIRED TO PERFORM IT IF NO SUCH SUCCESSION
HAD TAKEN PLACE.  AS USED IN THIS AGREEMENT, “COMPANY” SHALL MEAN THE COMPANY
AND ANY SUCCESSOR TO ITS BUSINESS AND/OR ASSETS, WHICH ASSUMES AND AGREES TO
PERFORM THIS AGREEMENT BY OPERATION OF LAW, OR OTHERWISE.  IF THE EXECUTIVE
SHOULD DIE WHILE ANY ACCRUED AMOUNT WOULD STILL BE PAYABLE TO HIM HEREUNDER HAD
HE CONTINUED TO LIVE, THE ACCRUED AMOUNTS, WITH THE EXCEPTION OF ANY LIFE,
DISABILITY OR HEALTH INSURANCE PREMIUMS, UNLESS OTHERWISE PROVIDED HEREIN, SHALL
BE PAID IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT TO HIS DEVISEE, LEGATEE
OR OTHER DESIGNEE, OR IF THERE IS NO SUCH DESIGNEE, TO HIS ESTATE.


G.             NOTICE.  FOR THE PURPOSE OF THIS AGREEMENT, NOTICES AND ALL OTHER
COMMUNICATIONS PROVIDED FOR IN THE AGREEMENT SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN DULY GIVEN WHEN DELIVERED BY HAND OR OVERNIGHT COURIER OR
THREE DAYS AFTER IT HAS BEEN MAILED BY UNITED STATES REGISTERED MAIL, RETURN
RECEIPT REQUESTED, POSTAGE PREPAID, ADDRESSED TO THE RESPECTIVE ADDRESSES SET
FORTH BELOW IN THIS AGREEMENT, OR TO SUCH OTHER ADDRESS AS EITHER PARTY MAY HAVE
FURNISHED TO THE OTHER IN WRITING IN ACCORDANCE HEREWITH, EXCEPT THAT NOTICE OF
CHANGE OF ADDRESS SHALL BE EFFECTIVE ONLY UPON RECEIPT.

If to the Company:

Andover Medical, Inc.

510 Turnpike Street, Ste. 204

North Andover, MA 01845

Attn: Edwin A. Reilly

With a copy to:

Phillips Nizer LLP

666 Fifth Avenue

New York, New York 10103-0084

Attn: Elliot H. Lutzker, Esq.

Facsimile: (212) 262-5152

12


--------------------------------------------------------------------------------


 

If to Executive:

Jim Shanahan

Andover Medical, Inc.

510 Turnpike Street, Ste. 204

North Andover, MA 01845; and

8 Wyndmere Drive

Boxford, MA 01921

(or Executive’s most recent address set forth in the Company’s personnel
record);


H.             EXECUTIVE REPRESENTATIONS.                 THE EXECUTIVE HEREBY
REPRESENTS TO THE COMPANY THAT THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY
THE EXECUTIVE AND THE COMPANY AND THE PERFORMANCE BY THE EXECUTIVE OF
EXECUTIVE’S DUTIES HEREUNDER SHALL NOT CONSTITUTE A BREACH OF, OR OTHERWISE
CONTRAVENE, THE TERMS OF ANY EMPLOYMENT AGREEMENT OR OTHER AGREEMENT OR POLICY
TO WHICH THE EXECUTIVE IS A PARTY OR OTHERWISE BOUND.  THE EXECUTIVE FURTHER
REPRESENTS THAT HE HAS CONSULTED WITH HIS OWN INDEPENDENT COUNSEL WITH RESPECT
TO THE NEGOTIATION OF, AND HIS DECISION TO ENTER INTO, THIS AGREEMENT AND
ACKNOWLEDGES THAT HE UNDERSTANDS THE MEANING AND EFFECT OF EACH AND EVERY TERM
AND PROVISION CONTAINED HEREIN.


I.              PRIOR AGREEMENTS.    THIS AGREEMENT SUPERSEDES ALL PRIOR
AGREEMENTS AND UNDERSTANDINGS (INCLUDING VERBAL AGREEMENTS) BETWEEN THE
EXECUTIVE AND THE COMPANY REGARDING THE TERMS AND CONDITIONS OF THE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY.


J.              WITHHOLDING TAXES.            THE COMPANY SHALL WITHHOLD FROM
ANY AMOUNTS PAYABLE UNDER THIS AGREEMENT SUCH FEDERAL, STATE AND LOCAL TAXES AS
MAY BE REQUIRED TO BE WITHHELD PURSUANT TO ANY APPLICABLE LAW OR REGULATION.


K.            COUNTERPARTS.  THIS AGREEMENT MAY BE SIGNED IN COUNTERPARTS, EACH
OF WHICH SHALL BE AN ORIGINAL, WITH THE SAME EFFECT AS IF THE SIGNATURES THERETO
AND HERETO WERE UPON THE SAME INSTRUMENT.

13


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

JIM SHANAHAN

 

 

 

 

 

/s/ JIM SHANAHAN

 

Dated:

9/11/07

 

 

 

 

 

 

 

ANDOVER MEDICAL, INC.

 

 

 

 

 

/s/ EDWIN A. REILLY

 

Dated:

9/11/07

 

By:

Edwin A. Reilly

 

 

Title:

Chief Executive Officer

 

 

 

14


--------------------------------------------------------------------------------